Citation Nr: 1300501	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for internal hemorrhoids.

2.  Entitlement to service connection for right foot plantar fasciitis. 

3.  Entitlement to service connection for right foot heel neuritis.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1976 to July 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.  The Veteran currently resides in the jurisdiction of the St. Petersburg, Florida, VARO. 

In January 2011, the Board remanded these matters to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

Upon remand, a May 2012 rating decision by the AMC granted the Veteran's previously appealed claim of entitlement to service connection for right Achilles tendinitis.  The AMC assigned an initial disability rating of 10 percent, effective July 8, 2011.  To date, the Veteran has not appealed either the initial disability rating or effective date assigned for this claim.  Therefore, that claim has been resolved and is not currently before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2012).

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Following the last adjudication of the claims in the May 2012 Supplemental Statement of the Case (SSOC), the Veteran submitted an additional private medical opinion, which is relevant to the claims currently on appeal and which has not been reviewed by the Agency of Original Jurisdiction (AOJ).  Thus, the Board sent the Veteran and his representative a letter in November 2012 asking whether the Veteran waived his right to have the RO consider this additional evidence in the first instance.  In December 2012, the Veteran responded with a letter stating that he wanted his claims remanded back to the AOJ for review of the additional evidence.  Thus, the Board is remanding the claims back to the RO for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Review all evidence received, to include the evidence contained in the Veteran's Virtual VA claims file, since the last prior adjudication of the claims in the May 2012 SSOC.  Then, readjudicate the Veteran's claims.  If the determinations remain unfavorable to the Veteran, then the RO/AMC should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


